Title: To James Madison from William Harper and Others, 15 September 1814
From: Harper, William
To: Madison, James


        
          Sir
          Columbia Septr 15th 1814
        
        We have the honour to offer the services of a corps of one hundred men, who tender themselves to the United States as volunteer riflemen.
        
        The Committee of Citizens, whose communication this will accompany, will inform your Excellency of the progress that has been made in organizing and equipping the Corps. As soon as the equipment is completed we shall be in readiness to march at a moments warning wherever our services may be wanted. The Corps have engaged to serve for one year from the time of their being called out; and are only solicitous to be sent where they are likely to be most actively employed. We have the Honour to be With great respect Your Excellency’s Obt Servts.
        
          Wm Harper[and four others]
        
      